Citation Nr: 0713793	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  04-08 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess 10 
percent for post-surgical left medial meniscal tear, left 
knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from June 1982 to September 1982, 
and from September 2001 to November 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision in which 
the RO granted service for left knee disability, assigning a 
temporary total rating for convalescence, effective November 
19, 2002, and assigning an initial 10 percent rating, 
effective December 1, 2002.  

The veteran failed to report for the videoconference Board 
hearing scheduled for him in May 2005.


FINDINGS OF FACT

1.  1.  All notification and development action needed to 
fairly adjudicate the claim on appeal has been accomplished.

2.  The veteran's service-connected disability, described for 
rating purposes as post-surgical left medial meniscal tear, 
left knee, is productive of subjective complaints of pain and 
instability, and objective evidence of flexion limited to 105 
degrees due to pain. .

3.  There is no objective evidence of limitation of 
extension, instability or subluxation, dislocation of semi 
lunar cartilage with frequent episodes of locking, or 
arthritis.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for post-surgical left medial meniscal tear, left 
knee, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5257, 5259, 
5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist


The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.  VCAA-compliant 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, in March and April 2003 pre-rating letters, the 
RO provided timely notice to the veteran regarding what 
information and evidence is needed to substantiate service 
connection and higher rating claims, as well as specifying 
what information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claims.  This letter clearly meets the VCAA's 
notice requirements.  Further, the December 2003 Statement of 
the Case (SOC) set forth the criteria for higher rating for 
the left knee disability, which suffices under 
Dingess/Hartman.  

The Board notes that the RO has not furnished to the veteran 
general notice as to the information and evidence necessary 
to establish an earlier effective date, consistent with 
Dingess/Hartman.   However, in this case, the veteran is not 
prejudiced by such omission.  Neither the veteran nor his 
representative have challenged the assigned effective date.  
Moreover, because the Board's decision herein denies the 
claim for a higher initial rating, no other disability rating 
of effective date is being, or is to be, assigned, there can 
be no possibility of prejudice to the veteran under the 
notice requirements of Dingess/Hartman.  The Board also 
points out that neither the veteran nor his representative 
has contended that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  

The Board further notes that the RO has taken appropriate 
action to comply with the duty to assist the veteran with the 
development of his claim.  The record includes service 
records and VA treatment records.  The veteran also has been 
afforded VA examinations in relation to his claim, the 
reports of which of record.   As such, the Board finds that 
the record as it stands includes sufficient competent 
evidence to decide this claim, and no further action is 
necessary to assist the veteran with the claim.  See 38 
C.F.R. § 3.159(c)(4).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices identified 
above, the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 
C.F.R. Part 4 (2006).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However in 
Fenderson v. Brown, 12 Vet. App.119 (1999), the United States 
Court of Appeals for Veterans Claims noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection, and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found), are both required.  See 
Fenderson, 12 Vet. App. at 126.

The RO has rated the veteran's left knee disability under the 
provisions of Diagnostic Code 5257., which provides  that a 
10 percent rating is warranted where there is slight 
recurrent subluxation or lateral instability of the knee; a 
20 percent rating is warranted for moderate disability, and a 
30 percent rating is warranted for severe disability.   See 
38 C.F.R. § 4.71(a), Diagnostic Code 5257.  

The terms "slight", "moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just".  See 38 
C.F.R. § 4.6.  

Alternatively, the Board has (like the RO) considered the 
applicability of other diagnostic codes for rating the 
veteran's left knee.

Under Diagnostic Code 5259, maximum 10 percent rating is 
asssignable for symptomatic removal of semi lunar cartilage.  
A higher, 20 percent rating is assignable under Diagnostic 
Code 5258 for dislocation of semi-lunar cartilage with 
frequent episodes of locking, pain and effusion into the 
joint.  

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261.

Pursuant to Diagnostic Code 5260, under which limitation of 
leg flexion is evaluated, the following evaluations are 
assignable:  for flexion limited to .  Flexion limited to 
45 degrees, 10 percent; for flexion limited to 30 degrees, 
20 percent; and for flexion limited to 15 degrees, 
30 percent.  

Pursuant to Diagnostic Code 5260, under which limitation of 
leg extension is evaluated, the following evaluations are 
assignable:  for extension limited to 10 degrees, 10 percent; 
for extension limited to 15 degrees, 20 percent; for 
extension limited to 20 degrees, 30 percent; for extension 
limited to 30 degrees, 40 percent; for extension limited to 
45 degrees, 50 percent. 

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  

Further, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use or during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to 
be considered in conjunction with the diagnostic codes 
predicated on limitation of motion (see Johnson v. Brown, 9 
Vet. App. 7 (1996)).  

Considering the pertinent medical evidence in light of the 
above-noted legal authority, the Board finds that no higher 
rating for the service-connected left knee disability is 
warranted.

The relevant medical evidence of record includes the report 
of March 2003 VA examination,  which shows that the veteran 
complained of pain, swelling, popping and grinding in the 
left knee with no locking or buckling.  The veteran denied 
using any assistive device but said he was unable to run, 
jump, bend, or squat.  He alleged difficulty with lateral 
stability but said he had no difficulty walking.  On 
examination, the veteran walked without a limp.  His left 
knee had well-healed  arthroscopic portal scars.  He had 
significant crepitus in the left knee but he had full motor 
strength to flexion and extension.  He had flexion to 120 
degrees with the onset of pain at 105 degrees.  The examiner 
noted an October 2002 MRI that revealed a tear of the 
posterior horn of the medial meniscus in the left knee.

An October 2003 VA examination report shows that the veteran 
complained of pain, swelling, locking, buckling, popping and 
grinding in the left knee.  The veteran stated that he used a 
counter-balance brace periodically, but no cane or crutch.  
He stated that he was unable to run, jump, bend or squat.  He 
noted that he took no medications for his knee disability and 
was no longer participating in physical therapy.  He once 
again stated that he had no difficulty walking, but had 
difficulty with lateral stability.  On examination, his left 
knee revealed well-healed arthroscopic portal scars.  He had 
full deep tendon reflexes and full motor strength in flexion 
and extension.  He had crepitus, but no pain, on range of 
motion testing.  He had range of motion from 0 degrees on 
extension to 110 degrees on flexion.  The left knee had no 
instability, warmth or effusion, but there was some mild 
medial swelling and mild medial joint line tenderness.  

October 2003 X-ray images of the veteran's left knee revealed 
features that were 38 C.F.R. § characterized as probably 
related to prior trauma at the lower pole of the patella, but 
there were no signs of significant arthropathy.

As noted, manifestations evaluated under Diagnostic Code 5257 
particularly include recurrent subluxation and lateral 
instability.  Although the record shows that the veteran has 
subjective complaints of lateral instability, no instability 
or subluxation has been noted on examination; in fact, the 
October 2003 VA examiner specifically noted that there was no 
instability in the left knee.  As such, the Board finds that 
there is no objective evidence to demonstrate that the 
veteran experiences, at least, moderate recurrent subluxation 
or lateral instability, so as to warrant the assignment of 
the next higher 20 percent rating under Diagnostic Code 5257.  

Alternatively, the Board notes that the medical evidence does 
not support a finding of dislocation of semi lunar cartilage, 
with frequent episodes of locking, so as to warrant 
evaluation, and assignment of a 20 percent rating, under 
Diagnostic Code 5258.  Further, the symptoms associated with 
the removal of semi-lunar cartilage are already being 
compensation for in the current rating; hence, assignment of 
an a separate 10 percent rating under Diagnostic Code 5289 
would violate the rule against pyramiding.  See 38 C.F.R. 
§ 4.14.  

The Board acknowledges that separate ratings may be assigned 
under Diagnostic Codes 5257 and 5003 where there is X-ray 
evidence of arthritis and instability affecting a knee (see 
VAOPGCPREC 23-97 and VAOPGCREC 9-98), such is not the case 
here.  In addition to the fact that there is no objectively 
documented instability (or subluxation), there also is no x-
ray evidence of arthritis of the left knee in this case (the 
October 2003 X-ray report did not note any degenerative 
changes).  

There also is no basis for assignment of a higher rating on 
the basis of limitation of motion.  As noted, pursuant  to 
Diagnostic Code 5260, flexion that is limited to 45 degrees 
warrants a 10 percent rating and flexion that is limited to 
30 degrees warrants a 20 percent rating.  As the evidence of 
record shows that the veteran's left knee flexion is limited 
by pain to  105 degrees, a compensable disability rating 
would not be warranted under this diagnostic code, much less 
a disability rating in excess of 10 percent.  Additionally, a 
compensable disability rating would not be warranted under 
Diagnostic Code 5261 for limitation of extension because the 
March and October 2003 VA examination reports show no 
limitation to extension of the veteran's left knee.  For 
these same reasons, the record does not support the 
assignment of separate ratings for limited flexion and 
limited extension of the left knee.  See VAOPGCOREC 9-2004.

The Board further points out that the veteran's complaints of 
pain on use have been considered (as indicated above, the 
March 2003 VA examiner expressly noted pain on flexion at 105 
degrees and the October 2003 VA examiner expressly noted no 
pain on motion).  Even taking into considering the pain on 
motion noted during the March 2003 VA examination---which, as 
indicated above, the Board has done in determining the extent 
to which pain is shown to limit knee motion on examination-
there is no medical evidence that there has been any 
additional functional loss due to pain, fatigue, weakness or 
incoordination to such a degree to result in additional 
limitation of function of the left knee, to include with 
repeated use and/or during flare-ups.  

There also is no evidence that the veteran's disability 
warrants consideration of an alternative or additional rating 
under any other rating schedule provision, to include that 
setting forth the rating criteria for scars.  See 38 C.F.R. 
§ 4.118.  Here, the veteran's surgical scar has been 
described as nontender, and is not shown to be of the size or 
to involve the characteristics to warrant assignment of a 
separate, compensable rating.  


As such, the Board finds that a schedular disability rating 
in excess of 10 percent is not warranted for the veteran's 
left knee disability.  

The above determination is based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that the veteran's 
service-connected left knee disability has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321 (cited to in the December 2003 
SOC).  In this regard, the Board notes that the disability 
has not objectively been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), or to necessitate frequent treatment-much less 
frequent periods of hospitalization.  The disability also is 
not otherwise shown to have been so exceptional or unusual as 
to render inadequate the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that the 
initial 10 percent rating assigned for left knee disability 
represents the greatest extent of impairment since the 
December 2002 effective date of the initial 10 percent 
schedular disability rating.  grant of service connection.  
As such, there is no basis for staged rating, pursuant to 
Fenderson, and the claim for a higher initial rating must be 
denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not for application in the instant appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

An initial disability rating in excess of 10 percent for 
post-surgical left medial meniscal tear, left knee, is 
denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


